           Case 4:20-mj-00328-CAN Document 1 Filed 04/30/20 Page 1 of 1 PageID #: 1




                                                                     FILED: 4/30/20
                                                                 U.S. DISTRICT COURT
                                                               EASTERN DISTRICT COURT
                                                               DAVID A. O'TOOLE, CLERK

                                                                  328




                      via Webex



Date and time issued: 04/30/2020, 4:46 pm

City and State: Sherman,Texas
                  Sherman, Texas
                                                   ___________________________________
                                                   Christine A. Nowak, U.S. Magistrate Judge
